DETAILED ACTION
This action is pursuant to the claims filed on 05/31/2019. Claims 1-15 are pending. A first action on the merits of claims 1-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 have been renumbered 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, 20 respectively. Furthemore, claims 3-4, 13, 16, 19, and 21-41 that have a strikethrough should be canceled. For the purposes of clarity, in this office action the examiner will refer to the claims using the misnumbered claim nubmers to avoid confusion. However, the applicant should fix the numbering in the succeeding response to this office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “circuit unit” in claim 1. This limitation will be interpreted to be at least one circuit capable of injecting an electric current to the electrodes and measure and amplify a voltage differential between two electrodes as disclosed in paragraphs [0017-0022, 0026, 0027] of the applicant’s PGPub (2019/0298219).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circuit unit being disposed between the belt body units".  There is insufficient antecedent basis for “the belt body units” in the claim. Based on teh applicant’s specification, this limitation will be interpreted to read as “the circuit unit being 
Claim 3 recites the limitation "comprising the electrodes of electric conductive fabric; …" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this limitation will be interpreted to read as “comprising the electrodes, the electrodes comprising an electrically conductive fabric; …” Claims 4-14 inherit this deficiency.
Claim 8 recites the limitation "the conductive yarn" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 8 will be interpreted to be dependent from claim 7 instead of claim 6 to provide proper antecedent basis to the “conductive yarn”. 
Claim 12 recites “a voltage signal between two certain electrodes among the electrodes” and “a current output circuit to output an electric current between two certain electrodes among the electrodes”. It is unclear if these recitations of “two certain electrodes among the electrodes” are defining the same two certain electrodes or a respectively different pair of two certain different electrodes” For examination purposes, the second limitation will be interpreted to read as “a current output circuit to output an electric current between the two certain electrodes among the electrodes”. Claim 13 inherits this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Satoshi (JP 2014-233619; translation provided).
Regarding claim 1, Satoshi teaches an electrode belt apparatus for measuring a biometric signal (Fig 4 EIT apparatus 1), comprising: a belt body unit provided with electrodes to be in contact with a subject to be examined (Fig 4-7, measurement belt 10 having electrodes 12a-q); and a circuit unit coupled to the belt body unit and configured to receive an electric signal based on impedance of a subject to be examined (Fig 4 measurement signal processing unit 30), measured by the electrodes, the circuit unit being disposed between the belt body units (Fig 4, processing unit 30 located between two portions of the belt 10).
Regarding claim 2, Satoshi further teaches wherein the belt body unit and the circuit unit are alternately connected to form a single body extended horizontally (Fig 4, processing unit 30 and belt body 10 are connected to form a single horizontally extending belt).
Regarding claim 15, Satoshi further teaches wherein the belt body unit comprises a stretchable elastic material (Fig 4-7, measurement belt 10 comprises stretchable elastic material as disclosed in [0023 & 0026] describing elastic stretchable signal wire which is a component of measurement belt 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP 2014-233619; translation provided).
Regarding claim 3, Satoshi further teaches wherein the belt body unit comprises: an electrode layer configured to become in contact with a subject to be examined, and comprising the electrodes of electric conductive fabric (Fig 5 and [0014]; conductive cloth electrode group 11 comprising cloth electrodes 12); a circuit layer coupling with the electrode layer, and electrically connected to the electrodes (Figs 5-6 and [0031]; contacts 21a-q and signals lines 27a-q); and a cover layer coupling with the circuit layer (Figs 5-6, layer 10a coupled with contacts 21 and signal lines 27 covers electrode and circuit layers).
Satoshi fails to teach wherein the cover layer has markers formed to have a plurality of colors and patterns respectively corresponding to the electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover layer of Satoshi to incorporate markers having a plurality of colors and patterns corresponding to electrodes to arrive at the device of claim 3. Doing so would have been obvious to one of ordinary skill in the 
Regarding claim 4, in view of the combination of claim 3 above, Satoshi further teaches wherein at least one among the electrode layer, the circuit layer, and the cover layer comprises a stretchable elastic material ([0026], disclosing elastic signal wire; Fig 10 shows stretching of contacts 21 (circuit layer)).
Regarding claim 6, in view of the combination of claim 3 above, Satoshi further teaches wherein: the electrodes are spaced apart from one another (Fig 5, electrodes 12a-q are spaced apart), and the electrodes are electrically connected to the belt body unit by one of an eyelet, conductive glue, and stitching (Fig 6 and [0030] conductive cloth electrodes 12 are formed as part of measurement belt 10 made of cloth via silver-plated thread stitched with nonconductive fibers).
Regarding claim 14, in view of the combination of claim 3 above, Satoshi further teaches wherein: the electrode layer comprises a contact surface provided with the electrodes to be in contact with a subject to be examined (Fig 5 and [0014]; conductive cloth electrode group 11 comprising cloth electrodes 12 defines electrode layer with a contact surface to contact subject), and the cover layer comprises an exposure surface opposite to the contact surface and comprising the markers respectively corresponding to the electrodes (Figs 5-6, layer 10a has uppermost exposure surface opposite to contact surface).
Satoshi fails to teach wherein the exposure surface comprises the markers 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover layer of Satoshi to incorporate the markers corresponding to electrodes on the exposure surface to arrive at the device of claim 14. Doing so would have been obvious to one of ordinary skill in the art as it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Baxi (U.S. PGPub No. 2016/0270700).
Regarding claim 5, Satoshi teaches the device of claim 3 as stated above.
Satoshi fails to teach a contact element for electric contact between the electrodes and the circuit layer and is silent to any connection element or mechanism between the cloth conductive electrodes 12 and the contact means 21.
 In related prior art, Baxi teaches wherein a contact element for electric contact between the electrodes and the circuit layer is formed between the electrode layer and the circuit layer ([0036] and Fig 2, conductive glue forms contact between electrical contacts 204/206 and wires A/B), and the contact element comprises conductive glue or thermo-compression bonding ([0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Satoshi in view of Baxi to incorporate the use of conductive glue to electrically connect the electrodes with the corresponding contacts of the circuit layer to arrive at the device of claim 5. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of electrically connecting two conductive components of a circuit as the use of conductive .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP 2014-233619; translation provided) in view of Scheffler (U.S. PGPub No. 2012/0246795).
Regarding claims 7, 8, and 9, in view of the combination of claim 3 above, Satoshi further teaches wherein the circuit layer comprises a conductor for power connection between the electrodes and the circuit unit (Fig 5 signal lines 27 connects electrodes 12 to processor unit 30); wherein the conductive yarn is wired having a zigzag embroidery pattern on the circuit layer (Fig 20a, signal lines 27 are zigzagged to increase stretchability).
Satoshi fails to explicitly teach wherein the signal lines are a conductive yarn; and wherein the conductive yarn is stitched to be partially fixed on the circuit layer and has a length corresponding to a stretchable range of the belt body unit.
In related prior art, Scheffler teaches a similar system for acquiring physiological information disclosing the alternative use of conductive traces, wires, or conductive threads in a zig zag pattern to increase flexibility and stretchability (Fig 1 conductive element 210 and [0106]); wherein the conductive yarn is wired by stitching to be partially fixed on the circuit layer ([0106] and Fig 1 disclosing zigzag pattern of conductive yarn 210; [0113] disclosing stitching attachment of conductive elements 210) and has a length corresponding to a stretchable range of the belt body unit (Fig 1 and [0106], length of conductive yarn 210 is a stretchable range of the device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag signal lines of Satoshi in view of Scheffler to incorporate the signal lines made of a conductive yarn .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Otto (U.S. PGPub No. 2009/0048540).
Regarding claim 10, the Satoshi combination teaches the device of claim 3 as stated above.
Satoshi is silent to any material selection of the circuit unit.
However, in related prior art, Otto teaches a similar device (Figs 1-2) wherein a similar circuit unit comprises a nonelastic material (Figs 1-2, controller housing 103 formed from plastic as disclosed in [0030]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit unit of Satoshi in view of Otto to incorporate a nonelastic housing encasing the circuit unit to arrive at the device of claim 10. Doing so would have been obvious to one of ordinary skill in the art to yield the expected result of a casing protecting the circuitry components of the circuit unit.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi in view of Otto as applied to claim 10, and in further view of Tanaka (U.S. PGPub No. 2009/0234244).
Regarding claim 11, in view of the combination of claim 10 as stated above, Satoshi further teaches wherein the circuit unit supplies an electric current to the electrodes and measures a voltage signal based on impedance of a subject to be examined ([0031-0032 & 0039] signal measurement and processing unit 30 configured to supply current to electrodes and measure voltage to achieve an EIT measurement as disclosed in Fig 2).
Regarding claim 12, in view of the combination of claim 11 as stated above, Satoshi further teaches wherein the circuit unit comprises circuitry to measure difference in a voltage signal between two certain electrodes among the electrodes ([0016] discloses circuitry of processing unit 30 capable of measuring a voltage difference between two electrodes), and a current output circuit to output an electric current between two certain electrodes among the electrodes ([0039] and Fig 2; signal measurement and processing unit 30 has circuitry capable of outputting electric current between a certain two electrodes).
Satoshi fails to explicitly teach wherein the circuit unit comprises a plurality of differential amplification circuits to amplify difference in a voltage signal between two certain electrodes.
In related prior art, Tanaka teaches a similar EIT device (see Fig 3) wherein a similar circuit unit comprises a plurality of differential amplification circuits to amplify difference in a voltage signal between two certain electrodes ([0027]; difference in potential between electrodes is measured by differential amplifier circuitry to advantageously suppress noise from each electrode). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit unit of Satoshi in view of Otto and Tanaka to incorporate the differential amplification circuits to amplify the difference in a voltage signal between two certain electrodes to arrive at the device of claim 12. 
Regarding claim 13, in view of the combination of claim 12 as stated above, Satoshi further teaches wherein an analog signal of the current output circuit and the differential amplification circuit is directly connected to an electrical impedance tomography (EIT) apparatus (Fig 4 and [0028, 0034-0035, 0039, 0049]; EIT image display device 7 directly receives analog signal ([0039]) of current and voltage from processing unit 30 to produce an EIT image 8A), or a demodulation result of an analog-digital conversion signal is transmitted to a main processor to make an image based on internal conductivity and permittivity distribution of a subject to be examined (examiner notes the preceding limitation need not be taught to reject claim 13 given the alternative language of the claim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM Z MINCHELLA/Examiner, Art Unit 3794